Citation Nr: 1541166	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 11 to August 18, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This matter has been previously remanded by the Board in October 2012.  Although the Veteran requested a hearing in his Form 9, he withdrew that request in a July 2009 statement.  38 C.F.R. § 20.702(e) (2015).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's primary contention is that an in-service inoculation with an air jet gun caused him to contract hepatitis C, and the May 2013 VA examination focused on this contention accordingly.  However, on his Form 9 appeal, the Veteran asserted that "[t]attoos, piercings and sex partners, some while in the service area as plausible as jet inoculators."  This statement is reasonably interpreted as indicating that at least some of the listed risk factor activities occurred while the Veteran was in service, and thus could be the basis of his claim of service connection.  Upon remand, the AOJ should contact the Veteran and ask that he clarify if any risk factor activities other than receiving an inoculation from an air jet gun, to include tattoos, piercings, and risky sexual behavior, occurred while the Veteran was in service.  

The May 2013 VA examination report contains a negative nexus opinion, noting that although transmission of hepatitis C through jet injectors is biologically plausible, there is no documented transmission of hepatitis C through jet injectors.  In contrast, the examiner wrote, the Veteran does have other documented risk factors for hepatitis C.  The examiner listed those risk factors as a blood transfusion in the early 1970s, tattoos between 1980 and the 1990s, multiple sexual partners, and prison incarceration.  Unfortunately, this opinion does not explain why the examiner believes that the Veteran's other risk factors are more likely the cause of the Veteran's hepatitis C than the air jet inoculation.  Upon remand, a supplemental opinion should be obtained that clarifies why the examiner believes that the Veteran's other risk factors are more likely to be the cause of the Veteran's hepatitis C than the air jet inoculation.  

The claims folder should also be updated to include VA treatment records compiled since September 5, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he clarify the statement in his Form 9 appeal by describing any hepatitis C risk factors other than air jet inoculation that he experienced while in service, to include tattoos, piercings, and risky sexual behavior.  

2.  Obtain all records related to the Veteran's treatment from the VA San Diego Healthcare System and all associated outpatient clinics dated from September 5, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

3.  After completing the above, forward the claims file to the May 2013 examiner if available, or another appropriate VA clinician, and ask that he or she provide a supplemental opinion.  The clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is caused by or otherwise etiologically related to service, to include inoculation with an air jet gun, and any in-service event the Veteran described in response to the previous instruction requesting clarification regarding other risk factors listed in the Veteran's VA Form 9.  

Any opinion provided must be supported by a complete rationale.  If the clinician determines that it is more likely that the Veteran's hepatitis C was caused by risk factors that did not occur in service, he or she is to clearly explain why these other risk factors are the more likely cause of the Veteran's hepatitis C.  

4.  After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




